Case 2:20-cv-05468-MWF-JDE Document 1 Filed 06/19/20 Page 1 of 8 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
 3      Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      amandas@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Carlos Marsh,                           Case No.

12                Plaintiff,
                                                Complaint For Damages And
13        v.                                    Injunctive Relief For Violations
                                                Of: American’s With Disabilities
14      Sharon K. Gould; and Does 1-10,         Act; Unruh Civil Rights Act

15                Defendants.

16
17
            Plaintiff Carlos Marsh complains of Sharon K. Gould; and Does 1-10
18
      (“Defendants”), and alleges as follows:
19
20
        PARTIES:
21
        1. Plaintiff is a California resident with physical disabilities. He is
22
      paralyzed and cannot walk. He uses a wheelchair for mobility.
23
        2. Defendant Sharon K. Gould owned the real property located at or about
24
      8044 Pearblossom Hwy., Littlerock, California, in March 2020.
25
        3. Defendant Sharon K. Gould owns the real property located at or about
26
      8044 Pearblossom Hwy., Littlerock, California, currently.
27
        4. Plaintiff does not know the true names of Defendants, their business
28


                                            1

      Complaint
Case 2:20-cv-05468-MWF-JDE Document 1 Filed 06/19/20 Page 2 of 8 Page ID #:2




 1    capacities, their ownership connection to the property and business, or their
 2    relative responsibilities in causing the access violations herein complained of,
 3    and alleges a joint venture and common enterprise by all such Defendants.
 4    Plaintiff is informed and believes that each of the Defendants herein,
 5    including Does 1 through 10, inclusive, is responsible in some capacity for the
 6    events herein alleged, or is a necessary party for obtaining appropriate relief.
 7    Plaintiff will seek leave to amend when the true names, capacities,
 8    connections, and responsibilities of the Defendants and Does 1 through 10,
 9    inclusive, are ascertained.
10
11      JURISDICTION & VENUE:
12      5. The Court has subject matter jurisdiction over the action pursuant to 28
13    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
14    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
15      6. Pursuant to supplemental jurisdiction, an attendant and related cause
16    of action, arising from the same nucleus of operative facts and arising out of
17    the same transactions, is also brought under California’s Unruh Civil Rights
18    Act, which act expressly incorporates the Americans with Disabilities Act.
19      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
20    founded on the fact that the real property which is the subject of this action is
21    located in this district and that Plaintiff's cause of action arose in this district.
22
23      FACTUAL ALLEGATIONS:
24      8. Plaintiff went to the property to visit Sandy’s Coin Wash in March 2020
25    with the intention to avail himself of its services and to assess the business for
26    compliance with the disability access laws.
27      9. Sandy’s Coin Wash is a facility open to the public, a place of public
28    accommodation, and a business establishment.


                                                2

      Complaint
Case 2:20-cv-05468-MWF-JDE Document 1 Filed 06/19/20 Page 3 of 8 Page ID #:3




 1      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 2    to provide wheelchair accessible vending machines in conformance with the
 3    ADA Standards as it relates to wheelchair users like the plaintiff.
 4      11. On information and belief the defendants currently fail to provide
 5    wheelchair accessible vending machines.
 6      12. Additionally, on the date of the plaintiff’s visit, the defendants failed to
 7    provide wheelchair accessible work surfaces in conformance with the ADA
 8    Standards as it relates to wheelchair users like the plaintiff.
 9      13. On information and belief the defendants currently fail to provide
10    wheelchair accessible work surfaces.
11      14. Moreover, on the date of the plaintiff’s visit, the defendants failed to
12    provide wheelchair accessible parking in conformance with the ADA
13    Standards as it relates to wheelchair users like the plaintiff.
14      15. On information and belief the defendants currently fail to provide
15    wheelchair accessible parking.
16      16. These barriers relate to and impact the plaintiff’s disability. Plaintiff
17    personally encountered these barriers.
18      17. Meanwhile, on the date of the plaintiff’s visit, and even though the
19    plaintiff did not personally confront the barrier, the defendants currently fail
20    to provide wheelchair accessible restrooms in conformance with the ADA
21    Standards as it relates to wheelchair users like the plaintiff.
22      18. As a wheelchair user, the plaintiff benefits from and is entitled to use
23    wheelchair accessible facilities. By failing to provide accessible facilities, the
24    defendants denied the plaintiff full and equal access.
25      19. The failure to provide accessible facilities created difficulty and
26    discomfort for the Plaintiff.
27      20. The defendants have failed to maintain in working and useable
28    conditions those features required to provide ready access to persons with


                                               3

      Complaint
Case 2:20-cv-05468-MWF-JDE Document 1 Filed 06/19/20 Page 4 of 8 Page ID #:4




 1    disabilities.
 2      21. The barriers identified above are easily removed without much
 3    difficulty or expense. They are the types of barriers identified by the
 4    Department of Justice as presumably readily achievable to remove and, in fact,
 5    these barriers are readily achievable to remove. Moreover, there are numerous
 6    alternative accommodations that could be made to provide a greater level of
 7    access if complete removal were not achievable.
 8      22. Plaintiff will return to Sandy’s Coin Wash to avail himself of its services
 9    and to determine compliance with the disability access laws once it is
10    represented to him that Sandy’s Coin Wash and its facilities are accessible.
11    Plaintiff is currently deterred from doing so because of his knowledge of the
12    existing barriers and his uncertainty about the existence of yet other barriers
13    on the site. If the barriers are not removed, the plaintiff will face unlawful and
14    discriminatory barriers again.
15      23. Given the obvious and blatant nature of the barriers and violations
16    alleged herein, the plaintiff alleges, on information and belief, that there are
17    other violations and barriers on the site that relate to his disability. Plaintiff will
18    amend the complaint, to provide proper notice regarding the scope of this
19    lawsuit, once he conducts a site inspection. However, please be on notice that
20    the plaintiff seeks to have all barriers related to his disability remedied. See
21    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
22    encounters one barrier at a site, he can sue to have all barriers that relate to his
23    disability removed regardless of whether he personally encountered them).
24
25    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
26    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
27    Defendants.) (42 U.S.C. section 12101, et seq.)
28      24. Plaintiff re-pleads and incorporates by reference, as if fully set forth


                                                4

      Complaint
Case 2:20-cv-05468-MWF-JDE Document 1 Filed 06/19/20 Page 5 of 8 Page ID #:5




 1    again herein, the allegations contained in all prior paragraphs of this
 2    complaint.
 3      25. Under the ADA, it is an act of discrimination to fail to ensure that the
 4    privileges, advantages, accommodations, facilities, goods and services of any
 5    place of public accommodation is offered on a full and equal basis by anyone
 6    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 7    § 12182(a). Discrimination is defined, inter alia, as follows:
 8             a. A failure to make reasonable modifications in policies, practices,
 9                 or procedures, when such modifications are necessary to afford
10                 goods,    services,    facilities,   privileges,    advantages,   or
11                 accommodations to individuals with disabilities, unless the
12                 accommodation would work a fundamental alteration of those
13                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
14             b. A failure to remove architectural barriers where such removal is
15                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
16                 defined by reference to the ADA Standards.
17             c. A failure to make alterations in such a manner that, to the
18                 maximum extent feasible, the altered portions of the facility are
19                 readily accessible to and usable by individuals with disabilities,
20                 including individuals who use wheelchairs or to ensure that, to the
21                 maximum extent feasible, the path of travel to the altered area and
22                 the bathrooms, telephones, and drinking fountains serving the
23                 altered area, are readily accessible to and usable by individuals
24                 with disabilities. 42 U.S.C. § 12183(a)(2).
25      26. When a business provides facilities such as vending machines, it must
26    provide accessible vending machines.
27      27. Here, accessible vending machines have not been provided in
28    conformance with the ADA Standards.


                                              5

      Complaint
Case 2:20-cv-05468-MWF-JDE Document 1 Filed 06/19/20 Page 6 of 8 Page ID #:6




 1      28. When a business provides facilities such as work surfaces, it must
 2    provide accessible work surfaces.
 3      29. Here, accessible work surfaces have not been provided in conformance
 4    with the ADA Standards.
 5      30. When a business provides parking for its customers, it must provide
 6    accessible parking.
 7      31. Here, accessible parking has not been provided in conformance with the
 8    ADA Standards.
 9      32. When a business provides facilities such as restrooms, it must provide
10    accessible restrooms.
11      33. Here, accessible restrooms have not been provided in conformance with
12    the ADA Standards.
13      34. The Safe Harbor provisions of the 2010 Standards are not applicable
14    here because the conditions challenged in this lawsuit do not comply with the
15    1991 Standards.
16      35. A public accommodation must maintain in operable working condition
17    those features of its facilities and equipment that are required to be readily
18    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
19      36. Here, the failure to ensure that the accessible facilities were available
20    and ready to be used by the plaintiff is a violation of the law.
21
22    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
23    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
24    Code § 51-53.)
25      37. Plaintiff repleads and incorporates by reference, as if fully set forth
26    again herein, the allegations contained in all prior paragraphs of this
27    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
28    that persons with disabilities are entitled to full and equal accommodations,


                                               6

      Complaint
Case 2:20-cv-05468-MWF-JDE Document 1 Filed 06/19/20 Page 7 of 8 Page ID #:7




 1    advantages, facilities, privileges, or services in all business establishment of
 2    every kind whatsoever within the jurisdiction of the State of California. Cal.
 3    Civ. Code §51(b).
 4       38. The Unruh Act provides that a violation of the ADA is a violation of the
 5    Unruh Act. Cal. Civ. Code, § 51(f).
 6       39. Defendants’ acts and omissions, as herein alleged, have violated the
 7    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 8    rights to full and equal use of the accommodations, advantages, facilities,
 9    privileges, or services offered.
10       40. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
11    discomfort or embarrassment for the plaintiff, the defendants are also each
12    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
13    (c).)
14
15              PRAYER:
16              Wherefore, Plaintiff prays that this Court award damages and provide
17    relief as follows:
18            1. For injunctive relief, compelling Defendants to comply with the
19    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
20    plaintiff is not invoking section 55 of the California Civil Code and is not
21    seeking injunctive relief under the Disabled Persons Act at all.
22            2. Damages under the Unruh Civil Rights Act, which provides for actual
23    damages and a statutory minimum of $4,000 for each offense.
24            3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
25    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
26
27
28


                                                 7

      Complaint
Case 2:20-cv-05468-MWF-JDE Document 1 Filed 06/19/20 Page 8 of 8 Page ID #:8



      Dated: June 16, 2020         CENTER FOR DISABILITY ACCESS
 1
 2
                                   By:
 3
 4
                                   _______________________
 5
                                         Russell Handy, Esq.
 6                                       Attorney for plaintiff

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         8

      Complaint
